Citation Nr: 0124755	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  94-45 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for skin rash 
disability, including as due to exposure to herbicides.

2.  Entitlement to service connection for subcutaneous 
lipomas, including as due to exposure to herbicides.

3.  Entitlement to assignment of a higher disability rating 
for bilateral otitis externa with history of left otitis 
media, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for anxiety neurosis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs, which denied service connection for a skin 
rash and multiple lipomas and denied an increased disability 
rating for anxiety neurosis.  The July 1993 rating decision 
also granted service connection for bilateral otitis externa 
and assigned a noncompensable rating effective April 21, 
1993.  By rating decision in December 1995, the rating for 
otitis externa was increased to 10 percent, also effective 
from April 21, 1993.  Personal hearings were held at the RO 
in May 1994, and before the Board via videoconference in 
April 2000.  The case was remanded by the Board in August 
2000.

In the Board's August 2000 remand, a new claim of entitlement 
to service connection for bilateral hearing loss was referred 
to the RO.  It is not clear from the claims file what action, 
if any, has been taken in connection with that new claim.  
This matter is therefore again referred to the RO for 
appropriate action. 



FINDINGS OF FACT

1.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
current skin rash is related to his active military service. 

2.  Lipomas were not manifested during the veteran's military 
service or for many years thereafter, and lipomas are not 
otherwise related to the veteran's military service.

3.  The veteran's service-connected otitis externa with 
history of left otitis media is manifested by swelling, 
itching, and occasional drainage; right ear hearing acuity is 
Level I and left ear hearing acuity is Level II. 

4.  The veteran's service-connected anxiety neurosis is 
manifested by anxiety, somatic pains, avoidance of people, 
nightmares, sleep disturbances, and memory resulting in no 
more than definite social and industrial impairment and no 
more than occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  A skin rash disability was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  Lipomas were not incurred in or aggravated by the 
veteran's military service, nor may lipomas be presumed to 
have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
otitis externa with history of left otitis media have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.321 and Part 4, including § 4.7 and Code 
6210 (2001).

4.  The criteria for entitlement to a disability evaluation 
of 30 percent, but no higher, for the veteran's service-
connected anxiety neurosis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including § 4.7 and Code 9400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  Prior to 
enactment of the VCAA, the Board had remanded the case for a 
number of examinations and obtaining of medical records 
identified by the veteran.  The record in this case now 
includes extensive and current VA treatment records, several 
recent VA examinations, and service medical records.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to the benefits sought.  The discussions in the 
rating decision, statement of the case and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


I.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  In the case of 
disabilities related to exposure to an herbicide in Vietnam, 
the statutes and regulations provide that certain enumerated 
diseases, including certain specified diseases of the skin, 
shall be presumptively service connected if they are 
manifested to a degree of 10 percent or more within a year of 
the last exposure to an herbicide agent during military 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii) 
and 3.309(e).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The regulations at 38 C.F.R. § 3.307(a)(6)(iii) provide that 
exposure to an herbicide shall be presumed upon demonstration 
of service in Vietnam between January 9, 1962 to May 7, 1975 
and a diagnosis of one of the enumerated diseases in 
38 C.F.R. § 3.309(e).  The veteran's service records clearly 
indicate that the veteran served in Vietnam.  His DD 214 
indicates almost 7 months of foreign service, and award of a 
Vietnam Service Medal with one star, a Vietnam Campaign Medal 
with one device, and a Combat Action Ribbon.  The veteran 
left Vietnam in early 1970, when he was evacuated for medical 
treatment of a stomach ailment.  The veteran therefore had 
the requisite service in Vietnam required under 38 C.F.R. 
§ 3.307(a)(6)(iii).

However, that section also requires a diagnosis of an 
enumerated disease in 38 C.F.R. § 3.309(e).  The listing of 
diseases includes chloracne or other acneform disease 
consistent with chloracne, Hodgkin's Disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and certain soft tissue 
sarcomas.  The veteran's medical records do not indicate a 
diagnosis of any of these conditions; the skin conditions he 
has alleged are due to herbicide exposure, lipomas and a 
rash, are not among the enumerated diseases.  The veteran 
cannot, therefore, rely upon the presumption of exposure to 
an herbicide in 38 C.F.R. § 3.307(a)(6)(iii).

The statutes and regulations at 38 U.S.C.A. § 1154 and 
38 C.F.R. § 3.304, however, provide that the testimony or 
statements of a combat veteran shall be accepted if 
consistent with the time, place, and circumstances of his 
service.  The veteran here was engaged in combat with the 
enemy, as evidenced by his receipt of the Combat Action 
Ribbon.  Further, his listed Military Occupational Specialty 
on his DD 214 was 0351, Anti-tank Assault Man, a position in 
which he would have been exposed to and actively participated 
in combat with the enemy.  The veteran has alleged exposure 
to herbicides during his combat service in Vietnam when he 
drank water from rice paddies and ate rice in villages.  This 
contention is not contradicted by any evidence of record, 
although in an October 1982 questionnaire regarding possible 
in-service exposure to toxic chemicals, the veteran reported 
that he did not know if he had been exposed to toxic 
chemicals in the military.  The Board finds, based upon the 
veteran's service in Vietnam in 1969 and his statements, that 
he was exposed to an herbicide during his military service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

As was noted above, however, the veteran has not been 
diagnosed with an disease listed under 38 C.F.R. § 3.309(e), 
and therefore, even given his exposure to an herbicide, is 
not entitled to a presumption of service connection under the 
provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307(a)(6)(ii) and 3.309(e).  Nevertheless, he may still 
establish direct service connection by demonstrating that his 
current skin disorders were incurred in or aggravated by his 
military service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Service medical records reveal an unremarkable entrance 
examination in March 1969.  A January 1970 dermatology 
consultation noted that a pruritic papular eruption was 
present for one week.  An impression of scabies or insect 
bite was listed.  A second consultation indicated that the 
veteran had developed a skin condition which had progressed 
to boils.  A rash had developed a week prior on his back, 
axilla, forehead, and pubic area.  Scabies were diagnosed; a 
mite was isolated and observed under a microscope.  Itching 
was complained of in February 1970, but no rash was observed 
at that time.  An April 1970 separation examination noted a 
history of "jungle rot," but no finding of skin disease was 
made on examination.

In August 2000, the Board remanded the case for further 
development, including obtaining any VA treatment records and 
providing a special VA skin examination to ascertain the 
nature of any current skin disorder or disorders and the 
relationship, if any, to the veteran's military service.  
This action was based upon evidence of treatment for lipomas 
and a skin rash, as well as reference in service medical 
records for scabies and "jungle rot."

Extensive VA clinical records were obtained from several VA 
facilities.  Dermatological treatment records reveal that the 
veteran presented in the emergency room in September 1982 
with multiple subcutaneous nodules on his body.  A prominent 
nodule on his left arm was excised; probable lipoma was the 
operative diagnosis.  During a physical examination during 
hospitalization in February and March 1985, doctors noted 
that the skin was normal with no lymphodenopathy.  The 
veteran also had a sebaceous cyst removed from his right palm 
in January 1993.  Pathology diagnosed the tissue as a 
epidermal inclusion cyst.  The cyst returned and was again 
removed in May 1993.  In September 1998, the veteran was 
treated for dry, scaly, white patches of skin on his knees, 
which bled secondary to scratching.  Similar patches had 
appeared in the past between his fingers, but none were 
present at the time of the consultation.  Mild psoriasis was 
diagnosed, and a cream prescribed.

Following the August 2000 Board remand, several VA 
examinations were conducted.  In October 2000, the veteran 
complained of bumps around his body and a hand rash.  The 
bumps had been appearing for 5 years or so, and he had twice 
undergone removal of these bumps, which were diagnosed as 
lipomas.  The remaining bumps were not tender, pruritic, or 
ulcerous.  The backs of the hands reportedly itched.  On 
examination, small movable subcutaneous lumps were seen on 
the left thigh, left flank, right forearm, and left forearm.  
Scars were observed on his left forearm and right hand where 
lipomas had previously been excised.  The backs on the hands 
showed ill-defined erythematous, lichenified plaques.  No 
remarkable findings were made regarding the scalp, face, 
neck, back, or feet.  The examiner opined that it was at 
least as likely as not that the dermatitis of the hands was 
due to the scabies and/or "jungle rot" noted in the 
veteran's service medical records.  The doctor also stated 
that a tie between the veteran's skin condition and herbicide 
exposure was not at least as likely as not.  The dermatitis 
had not been documented to be related to herbicide exposure.

The October 2000 skin exam was returned to the examiner as 
inadequate, as it did not answer all of the questions posed 
in the Board remand regarding lipomas.  Therefore, the same 
doctor was asked to offer further opinions in November 2000.  
She opined that the dermatitis of the hands was at least as 
likely as not due to the scabies and/or "jungle rot" noted 
the veteran's service medical records.  The lipomas, however, 
were not at least as likely as not due to the scabies and/or 
"jungle rot;"  the doctor stated that lipomas are fatty 
deposits unrelated to infectious disease.  Neither the 
dermatitis or lipomas were at least as likely as not due to 
herbicide exposure during military service, as they were not 
documented to be conditions related to herbicide exposure.

Personal hearings were held in May 1994 and in April 2000.  
At the first hearing, the veteran reported that he sought 
medical treatment for a rash between his fingers in 1970.  He 
described it as red with small blisters.  As of May 1994, the 
rash had not spread beyond the fingers, but did come and go.  
He stated that the appearance of the rash seemed to be 
coincide with times he was nervous.  Creams were not 
effective in treating it, and no specific diagnosis had been 
made.  Further, the veteran stated that he first had lipomas 
appear a year after he left Vietnam.  No doctor had commented 
on a possible tie to herbicide exposure.

At the April 2000 hearing, the veteran stated that he gets 
dead skin, redness, swelling, and itchiness between his 
fingers, in his crotch, on his knees, and on his ears.  He 
reported that the condition had been about the same since 
1970, although the rash in his crotch had worsened.  No 
diagnosis had been made, nor was the condition tied to an 
herbicide.

The medical records suggest that the incidents of dermatitis 
were sporadic, and the veteran likewise testified that the 
rash "comes and goes."  Treating doctors have not offered 
any opinion regarding the etiology of the rash; it is unclear 
whether the scabies and/or "jungle rot" which developed in 
Vietnam is the same condition.  Only one examining doctor was 
able to state that it was at least as likely as not that the 
rash on the veteran's hands was related to his military 
service and the scabies and/or "jungle rot" his service 
medical records reflect.  The examiner reviewed the claims 
file and treatment records in reaching this opinion.

The same doctor also stated that the multiple lipomas marking 
the veteran's body were not related to his military service.  
These growths are fatty deposits which are not caused by 
viruses, and so were unrelated to the rash.  Further, neither 
skin condition was etiologically related to herbicide 
exposure in Vietnam, based upon available medical proof.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  The Board finds that, with regard to 
the veteran's rash, the evidence is in a state of equipoise.  
The opinion of the VA examiner balances the evidence of the 
sporadic manifestations of the skin rash.  In accordance with 
the provisions of 38 U.S.C.A. § 5107(b), therefore, the Board 
concludes that entitlement to service connection has been 
established for a skin rash disability.

However, service connection has not been established for the 
subcutaneous lipomas.  Treatment records do not indicate any 
etiology for the growths, and a VA examiner with full access 
to the veteran's medical records opined that the lipomas are 
not related to military service.  Further, the doctor has 
offered a detailed rationale for her opinion, in that lipomas 
are unrelated to any infectious diseases or to herbicide 
exposure.  The weight of the evidence is against the 
veteran's claim, and the Board concludes that entitlement to 
service connection for subcutaneous lipomas has not been 
established.

II.  Increased Rating

The present appeal also involves the veteran's claim that the 
severity of his service-connected bilateral otitis externa 
and service-connected anxiety neurosis warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the 
otitis externa issue, the veteran is appealing the original 
assignment of a disability evaluation following an award of 
service connection.  In such a case, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet.App. 119 
(1999).)

The veteran's service-connected bilateral otitis externa, 
with a history of otitis media, has been rated by the RO 
under the provisions of Diagnostic Code 6210 for disease of 
the auditory canal.  During the pendency of this appeal, VA 
issued new regulations for evaluating diseases of the ear.  
These became effective June 10, 1999.  62 Fed. Reg. 25,202-
25,210 (May 11, 1999).  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
the rating criteria under Code 6210 were not changed, 
although the disability was redescribed as chronic otitis 
externa instead of a disease of the auditory canal.  Under 
both the old and new versions of Diagnostic Code 6210, a 
rating of 10 percent is warranted where swelling, dry and 
scaly or serious discharge, and itching requiring frequent 
and prolonged treatment is present.  The 10 percent rating is 
the maximum allowable under the Schedule.  Assignment of a 
rating in excess of 10 percent would fall under the 
provisions of 38 C.F.R. § 3.321(b)(1), which requires "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."

In this regard, the Board finds that there has been no 
showing by the veteran that his service connected disorder 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Service 
medical records reveal complaints of ear problems in April 
1969.  The veteran complained that he could not hear out of 
his left ear.  There was no dizziness or ear ache, but there 
was pain "once in a while."  Serious otitis of the left ear 
was diagnosed.  The condition improved following treatment.  
A separation examination in April 1970 did not note any past 
or present ear problems.

VA treatment records show that the veteran often sought 
treatment at the Ear, Nose, and Throat Clinic.  In June 1990, 
the veteran was treated for trouble with his right ear.  The 
ear was tender and swollen.  Mucous drainage was seen in the 
ear canal, which was swollen.  External otitis was diagnosed.  
A consultation report noted a history of recurrent external 
otitis.  The ear canals were full of yellow debris.  Drainage 
was noted in both ears in February 1993.  A cleaning of the 
ears was done in May 1993.  An April 1995 consultation noted 
that the veteran had 3 to 4 episodes  per year of bilateral 
ear swelling, and was responding to antibiotics.  In June 
1995, and audiogram noted that the condition of the external 
ear canals were such that the insert transducer could not be 
used.  Treatment has continued in a similar fashion through 
the present, according to the VA treatment records.  The 
diagnosis has consistently been otitis externa.

A June 1993 examination of the ears found no otitis externa, 
but reported a history of swelling 5 to 6 times a year.  
Bilateral external otitis, now subsided was diagnosed based 
on the veteran's history.  At an examination in November 
1995, the veteran complained that the right ear was worse 
than the left, and that he was suffering hearing loss.  
Swelling and no active discharge were seen, although there 
was evidence of medication of the ear.  Bilateral external 
otitis and conductive hearing loss were diagnosed.  The 
hearing loss in the right ear was moderate and was mild in 
the left.  On the authorized audiological evaluation in 
November 1995, the average puretone decibel loss was 25 in 
the right ear and 13 in the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  On audiological examination in 
November 1996, hearing sensitivity was reported to be within 
normal limits and word recognition was described as excellent 
at a normal speech level. 

An examination was conducted by VA in October 2000, in 
accordance with the August 2000 Board Remand.  The veteran 
complained of fluctuating pain and swelling of his ears, 
which he described as "flare ups of cauliflower ears."  
Occasional aural fullness and bilateral fullness were also 
described.  He stated that he has difficulty gearing people 
on his right side.  The claims file indicated that treatment 
was first given for otitis media in service, while otitis 
externa was first treated in March 1986; the veteran claimed 
that treatment originated in the 1970's. On audiological 
evaluation in October 2000, the average puretone decibel loss 
was 14 in the right ear and 9 in the left ear.  Speech 
recognition was 92 percent in the right ear and 90 percent in 
the left ear.  The doctor noted that with severe otitis 
externa, the canals can swell and elevate hearing thresholds.

In May 1994, the veteran testified that his ears swelled like 
cauliflower, and that they drained occasionally.  He was 
taking antibiotics and ear drops.  He complained about 
headaches and dizziness, and that his ears become 
"completely closed off."  In April 2000, the veteran again 
testified, and stated that he felt his hearing in his right 
ear had gotten worse.  His ears swelled, he got dizzy, and 
the ears drained.  He also stated that lumps formed in his 
neck and chest.  The veteran reported that doctors informed 
him the chronic ear infection arose from a virus in dirty 
water in Vietnam.  At times he has taken IV's to control the 
swelling.

As already noted, the current 10 percent rating is the 
highest available under Diagnostic Code 6210.  With regard to 
other Diagnostic Codes, none appear to offer an avenue for 
assignment of a higher rating.  A 10 percent rating is also 
the highest available under Code 6200 for chronic suppurative 
otitis media.  Moreover, under both the old and new criteria 
for evaluating hearing loss, the veteran's hearing acuity 
appears to be Level I in the right ear and Level II in the 
left ear which would be noncompensable under both the old and 
new rating criteria for hearing loss.  38 C.F.R. § 4.85. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board concludes, therefore, that no increased rating for 
the veteran's service-connected bilateral otitis externa is 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 1991 
& Supp. 2001), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

The veteran further seeks an increased disability rating for 
his service-connected anxiety neurosis, which has been rated 
by the RO as 10 percent disabling under Diagnostic Code 9400.  
During the course of the period covered by this appeal, the 
provisions of Diagnostic Code 9400 were also revised.  
Specifically, on October 8, 1996, the VA published a final 
rule, effective November 7, 1996, to amend the section of the 
Schedule for Rating Disabilities dealing with mental 
disorders.  61 FR 52695, Oct. 8, 1996.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Under the version of Code 9400 in effect prior to November 7, 
1996, assignment of a 10 percent rating or a generalized 
anxiety disorder is merited where the criteria for a 30 
percent rating are not met, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating is warranted when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In a precedent 
opinion, dated November 9, 1993, VA's General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

The next higher rating of 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is for application when the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  The highest 
rating of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  The criteria under DC 9400 for a 100% 
rating have each been found to be an independent bases for 
granting a 100% rating.  Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).

Effective November 7, 1996, the provisions of Diagnostic Code 
9400 provide that a 10 percent rating is assigned where there 
is occupational and social impairment due to transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.  
A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is warranted where the disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

VA treatment records indicate that the veteran has undergone 
mental health treatment for an extended period of time.  
Service connection was established by a Board decision date 
din March 1980.  Multiple examination reports are included in 
the claims file.  A report dated in July 1980 stated that the 
veteran had many friends and liked to be with people, but 
crowds and noises tended to upset him.  Dreams and nightmares 
of Vietnam were reported.  Affect and behaviors were normal.  

The veteran was hospitalized in 1985 for emotional strain.  
He was diagnosed with a somatiform disorder and post-
traumatic stress disorder (PTSD).  In April 1987, a 
psychiatric examination was conducted.  The examiner reported 
that the veteran last worked full time 8 years prior, and 
that his finances were poor.  The veteran also described his 
social life as poor.  His affect and behavior were fairly 
normal, but he was fidgety.  Memory was poor, as was general 
knowledge.  Generalized anxiety disorder was continued as a 
diagnosis, and a psychogenic pain disorder was also 
diagnosed.

In June 1993, the veteran reported that he liked to be by 
himself, that he had trouble sleeping, and that he has some 
paranoia.  The more socially active he attempted to be. The 
greater the pain in his side became.  The veteran was 
oriented, but had memory trouble.  A diagnosis of somatiform 
disorder, previously diagnosed as anxiety disorder, was made. 

At the veteran's hearing in May 1994, he testified that he 
had declined group therapy and had stopped taking Valium.  He 
complained of aches in his side, and stated that he had lost 
jobs because of the amount of time off he had to take when 
his condition acted up.  Medication affected his ability to 
function.  He stated that he was self-employed as a 
carpenter.  He indicated had a problem working for a company 
because he worked slowly to avoid increased stress, which 
caused an increase of his symptoms.  He also reported that 
being in crowds of people made him nervous.  He also 
indicated that he had just gotten married and had friends.

Another psychological examination was conducted in February 
1998.  The veteran reported no hospitalizations since his 
last examination in June 1993, although he did visit an 
emergency room with chest pains after becoming upset.  He 
reported bad dreams and sleep disturbances, and claimed to 
have missed two months of work in the previous twelve due to 
ear infections.  He stated that he was depressed.  During the 
interview, the veteran relaxed somewhat, but became almost 
hostile when confronted with a task he had difficulty with.  
Anxiety disorder with marked somatic complaints was the 
diagnosis.

VA clinical records from 1998 and 1999 reveal treatment for 
anxiety.  The veteran complained of "nerves" and sleep 
trouble.  He also complained of headaches which lasted at 
least a day. 

A VA examination was conducted in October 2000.  The veteran 
reported no hospitalizations since June 1993, but did report 
that he was seeing a doctor.  He reported he was employed by 
a construction company.  The veteran complained that he 
snapped easily and was edgy.  He indicated that he had missed 
30 days of work in the previous 12 months.  He complained of 
headaches due to anxiety and stated that he argued with 
people at work when tense, which occurred twice a week.  He 
preferred being by himself, and reported that he awakens at 
times from dreams "frightened, scared and sometimes 
shaking."  The veteran was well oriented and pleasant.  
There was no delusional thinking, and no difficulty 
concentrating.  Some memory problems were observed.  Judgment 
was intact.  The examiner diagnosed an anxiety disorder and a 
somatiform disorder, and assigned a Global Assessment of 
Functioning score of 61-68 (Current and past year.)

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 61-70 
rating indicates "some mild symptoms...OR some difficulty in 
social, occupational or school functioning...but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."


The veteran testified again in April 2000.  He indicated that 
he continued to decline group therapy from the VA psychiatric 
department.  Medication had been resumed for anxiety, but the 
veteran stopped taking it.  He stated that he was married, 
but did not have any relationships with friends or relatives.  
He complained of daily angry outbursts, shaking, and aches.  
He slept poorly.  The veteran cited an incident in which he 
was doing carpentry work, and the client kept coming to talk 
to him; he gave up the job to avoid dealing with her.  His 
wife testified that he would wait in the car when she 
shopped.

The evidence with regard to the psychiatric disability is not 
entirely clear, but it would appear that there has been an 
increase in the severity of the service-connected 
disability.  At the time of the initial rating, the veteran 
described nightmares and trouble sleeping, along with pains 
associated with stress.  However, he also stated that he had 
numerous friends and a social life.  He was working.  The 
testimony in 1995 and 2000, as well as the examination 
reports and treatment notes, reveal that the veteran has 
withdrawn socially, to the point that he speaks only 
occasionally to one neighbor, and waits in the car while his 
wife shops.  In 1995, he indicated that he was working with a 
company, but had problems with coworkers; since that time he 
began working independently as a carpenter.  He has missed 
some work days due to his anxiety, and cited one example of 
leaving a job completely to avoid interacting extensively 
with a client.  He also still has nightmares and angry 
outbursts, and memory problems and sleep disturbance are 
consistently reported.

The Board finds that these symptoms meet the criteria for a 
30 percent disability rating under both the pre-November 1996 
or post-November 1996 rating criteria.  Regarding the older 
criteria, the evidence suggests definite social and 
industrial impairment is present.  This appears to be 
supported by clinical symptomatology showing a decline in 
social interaction as well as a tendency to work alone.  A 30 
percent rating is also warranted under the new rating 
criteria in recognition of the veteran's chronic sleep 
impairment, mild memory loss, depressed mood, suspiciousness 
and anxiety.  

However, the Board also finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent under either the old or new rating criteria.  The 
pertinent symptomatology does not reach the level of 
considerable social or industrial impairment.  The veteran 
has difficulty establishing and maintaining effective social 
or work relationships, but can form such relationships to 
some extent.  He is able to deal with a neighbor socially, 
and has been able to advertise and establish a carpentry 
business.  While not determinative in itself, the Board also 
notes that the reported GAF score in October 2000 does not 
reflect considerable impairment.  There is also no persuasive 
showing of the symptoms listed under the new criteria for the 
next higher rating of 50 percent.  On examination in October 
2000, affect was appropriate and judgment was intact.  
Abstract thinking was also apparently intact and he had no 
difficulty with concentration.  While memory problems, 
anxiety and sleep impairment were noted, these symptoms are 
contemplated by a 30 percent rating under the new criteria. 

In sum, the Board finds that the symptomatology demonstrated 
by the veteran warrants a 30 percent disability rating.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a more favorable decision.


ORDER

Entitlement to service connection for skin rashes is 
warranted.  Entitlement to a 30 percent rating for anxiety 
neurosis is warranted.  To this extent, the appeal is 
granted.  

Entitlement to service connection for subcutaneous lipomas is 
not warranted.  Entitlement to a disability rating in excess 
of 10 percent is not warranted for bilateral otitis externa 
with history of left otitis media.  To this extent, the 
appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

